Title: From Thomas Jefferson to Francis Eppes, [30 August 1785]
From: Jefferson, Thomas
To: Francis, Eppes



[30 Aug. 1785]

I must now repeat my wish to have Polly sent to me next summer. This, however, must depend on the circumstance of a good vessel sailing from Virginia in the months of April, May, June, or July. I would not have her set out sooner or later on account of the equinoxes. The vessel should have performed one voyage at least, but not be more than four or five years old. We do not attend to this circumstance till we have been to sea, but there the consequence of it is felt. I think it would be found that all the vessels which are lost are either on their first voyage or after they are five years old; at least there are few exceptions to this. With respect to the person to whose care she should be trusted, I must leave it to yourself and Mrs. Eppes altogether. Some good lady passing from America to France, or even England, would be most eligible; but a careful gentleman who would be so kind as to superintend her would do. In this case some woman who has had the small-pox must attend her. A careful negro woman, as Isabel, for instance, if she has had the smallpox, would suffice under the patronage of a gentleman. The woman need not come farther than Havre, l’Orient, Nantes, or whatever port she should land at, because I could go there for the child myself, and the person could return to Virginia directly. My anxieties on this subject could induce me to endless details, but your discretion and that of Mrs. Eppes saves me the necessity. I will only add that I would rather live a year longer without her than have her trusted to any but a good ship and a summer passage. Patsy is well. She speaks French as easily as English; while Humphries, Short, and myself are scarcely better at it than when we landed… .
I look with impatience to the moment when I may rejoin you. There is nothing to tempt me to stay here. Present me with the most cordial affection to Mrs. Eppes, the children, and the family at Hors-du-monde. I commit to Mrs. Eppes my kisses for dear Poll, who hangs on my mind night and day.
